Citation Nr: 1301928	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976 and June 1981 to January 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2010 Optional Hearings Form, the Veteran requested a local Decision Review Officer (DRO) hearing at the RO in St. Petersburg, Florida.  In a January 2011 statement, the Veteran's representative noted the Veteran's request for Compensation and Pension (C&P) examinations in lieu of the DRO hearing.  The Board finds there is no hearing request before a DRO pending at this time. 38 C.F.R. § 20.702(e) (2012).    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In an August 2010 substantive appeal, via a VA Form 9, the Veteran indicated she did not want a BVA hearing.  Subsequently, in a May 2011 statement, in lieu of VA Form 646, the Veteran's representative noted the Veteran's request for a hearing before the Board at the local RO (Travel Board hearing) in St. Petersburg, Florida.  The Board finds this is a valid request for a Travel Board hearing.  See 38 C.F.R. § 20.700(a) (2012) (an appellant's representative acting on his behalf express a desire to appear for a Board personal hearing).  The request for Travel Board hearing was timely received.  See 38 C.F.R. § 20.703 (2012) (appellant's representative may request a Board hearing at the time of the substantive appeal or any time thereafter, subject to restrictions in 38 C.F.R. § 20.1304 within 90 days after certification without good cause).  In this case, the representative's request for Travel Board hearing was received prior to the May 2011 certification of the case to the Board.  

Additionally, there has been no subsequent expression by the Veteran or her representative indicating that the Veteran did not desire a Travel Board hearing.  For these reasons, the Board finds that due process requires this case to be remanded to afford the Veteran a personal hearing before the Board at the local RO regarding the claim on appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700.      

Accordingly, the case is REMANDED for the following action:
	
Schedule the Veteran for a Travel Board hearing to be conducted at the RO in St. Petersburg, Florida, in the order that the request was received.  The Veteran and her representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


